         Case 1:19-cv-09308-MKV Document 30 Filed 07/10/20 Page 1 of 2




                                                                        USDC SDNY
July 10, 2020                                                           DOCUMENT
                                                                        ELECTRONICALLY FILED
VIA ECF                                                                 DOC #:
Hon. Mary Kay Vyskocil                                                  DATE FILED: 7/10/2020
United States District Judge
Southern District of New York
500 Pearl Street, Room 2230
New York, New York 10007

       Re: Diesel S.p.A., et al. v. Diesel Power Gear, LLC (Civil Case No. 19-cv-09308-MKV)
          Letter Motion Requesting Adjournment of Post-Discovery Conference

Dear Judge Vyskocil,

        Our firm represents Plaintiff Diesel S.p.A. and Plaintiff Diesel USA, Inc. (collectively,
“Plaintiffs” or “DIESEL”) in the above-captioned case, and we are writing, pursuant to Rule 2(G)
of Your Honor’s Individual Rules of Practice in Civil Cases to request a thirty (30) day
adjournment of the Post-Discovery Conference, currently scheduled before Your Honor on August
18, 2020 at 10 AM (the “Conference”), including the deadline for pre-motion letters concerning
motions for summary judgment under Rule 3(E), which are due one (1) week prior. The parties
are in preliminary settlement discussions. In order to permit additional time for such discussions
to occur, to avoid potentially unnecessary motion practice, and to conserve the time and resources
of the parties, as well as the Court, the parties request that the Conference be adjourned until
September 17, 2020, or sometime thereafter when the Court is available, thereby making the
deadline for any pre-motion letters concerning motions for summary judgment September 10,
2020, or sometime thereafter. Defendant Diesel Power Gear, LLC consents to the foregoing
request. No previous requests for adjournment have been filed. The parties previously filed a
request for an extension of certain discovery deadlines (Docket Entry No. 25), which was granted
by the Court (Docket Entry No. 26).

       We thank the Court for its time and consideration.

                                             Respectfully submitted,

                                             EPSTEIN DRANGEL LLP

                                             BY: s/ Kerry B. Brownlee
                                             Kerry B. Brownlee (KB 0823)
                                             kbrownlee@ipcounselors.com
                                             Jason M. Drangel (JD 7204)
             Case 1:19-cv-09308-MKV Document 30 Filed 07/10/20 Page 2 of 2
   Judge Vyskocil
   July 10, 2020
   Page 2

                                                jdrangel@ipcounselors.com
                                                William C. Wright (WW 2213)
                                                bwright@ipcounselors.com
                                                Ashly E. Sands (AS 7715)
                                                asands@ipcounselors.com
                                                60 East 42nd Street, Suite 2520
                                                New York, NY 10165
                                                Telephone: (212) 292-5390
                                                Facsimile: (212) 292-5391
                                                Attorneys for Plaintiff Diesel S.p.A. and Plaintiff
                                                Diesel U.S.A., Inc.



GRANTED. The post-discovery status conference currently
scheduled for August 18, 2020 is adjourned to September
22, 2020 at 11:00AM. The parties joint status letter and any
pre-motion letters should be filed no later than September
15, 2020. SO ORDERED.



       7/10/2020
